          Case 1:19-cv-10023-KPF Document 81 Filed 06/10/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 PETRÓLEOS DE VENEZUELA, S.A., PDVSA
 PETRÓLEO, S.A., and PDV HOLDING, INC.,
                                                                 No. 19 Civ. 10023 (KPF)
        Plaintiffs and Counterclaim Defendants,
                                                                 NOTICE OF MOTION
        - against -
                                                                 ORAL ARGUMENT
 MUFG UNION BANK, N.A. and GLAS
                                                                 REQUESTED
 AMERICAS LLC,

        Defendants and Counterclaim Plaintiffs.


               PLEASE TAKE NOTICE that upon the annexed Declarations of Christopher J.

Clark, Michael Cummings, Timothy McKenna, Fernando Moreyra, Arturo C. Porzecanski,

Martin Reed, Sergio Trigo Paz, Joshua Weisser, Xin Xu, and Defendants and Counterclaim

Plaintiffs’ Venezuela law expert, as well as the exhibits to those declarations, and the

accompanying Memorandum of Law and Local Rule 56.1 Statement of Undisputed Material

Facts, the undersigned, on behalf of Defendants and Counterclaim Plaintiffs MUFG Union Bank,

N.A. (the “Trustee”) and GLAS Americas LLC (the “Collateral Agent”), hereby move this Court

before the Honorable Katherine Polk Failla, United States District Judge for the Southern District

of New York, at the United States Courthouse, 40 Foley Square, Courtroom 618, New York,

New York 10007, for an Order granting summary judgment pursuant to Federal Rule of Civil

Procedure 56 and for such other relief as this Court deems just and proper.

               The Trustee and Collateral Agent seek an Order:

               (i)    dismissing with prejudice all claims asserted by Plaintiffs Petróleos de

                      Venezuela, S.A. (“PDVSA”), PDVSA Petróleo S.A. (“PDVSA Petróleo”),

                      and PDV Holding, Inc. (“PDVH”);
Case 1:19-cv-10023-KPF Document 81 Filed 06/10/20 Page 2 of 3



    (ii)   on their first through third counterclaims, declaring that the 8.5% senior

           secured notes due 2020 issued by PDVSA (the “2020 Notes”), the Indenture

           dated October 27, 2016, between PDVSA, PDVSA Petróleo, the Trustee,

           the Collateral Agent, the Law Debenture Trust Company of New York, and

           Banque Internationale à Luxembourg, Société Anonyme (the “Indenture”),

           and the Pledge and Security Agreement dated October 28, 2019, between

           PDVH, PDVSA, PDVSA Petróleo, the Collateral Agent, and the Trustee

           (the “Pledge Agreement”) are valid and enforceable;

    (iii) on their fourth counterclaim, declaring that one or more events of default

           have occurred under the Indenture, and permitting the exercise of remedies

           set forth therein and in the Pledge Agreement;

    (iv) on their fifth counterclaim, declaring that (subject to obtaining any

           necessary approvals from the U.S. government) the Trustee is entitled to

           direct the Collateral Agent to sell the collateral securing the 2020 Notes and

           that the Collateral Agent is entitled to sell that collateral;

    (v)    on their sixth and seventh counterclaims, awarding the Trustee a money

           judgment in the amount of $1,683,764,500, which is the unpaid principal

           amount of the 2020 Notes, together with all accrued and unpaid interest

           thereon and prejudgment interest; and

    (vi) on their eleventh and twelfth counterclaims, finding that PDVSA and

           PDVSA Petróleo are liable for fees (including attorneys’ fees),

           disbursements, and expenses in an amount to be determined.




                                        2
          Case 1:19-cv-10023-KPF Document 81 Filed 06/10/20 Page 3 of 3



               The Trustee and Collateral Agent’s remaining counterclaims and defenses are

reserved for subsequent proceedings in this action or, if necessary, for trial.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the Order entered June

3, 2020 (ECF No. 77), opposition papers shall be filed by June 29, 2020, and reply papers shall

be filed by July 15, 2020.


Dated: New York, New York
       June 10, 2020

PAUL, WEISS, RIFKIND,                             LATHAM & WATKINS LLP
  WHARTON & GARRISON LLP
Walter Rieman                                     By: s/ Christopher J. Clark________
William A. Clareman                                    Christopher J. Clark
Jonathan Hurwitz                                       Matthew S. Salerno
Shane D. Avidan                                        Sean H. McMahon
1285 Avenue of the Americas                       885 Third Avenue
New York, New York 10019-6064                     New York, New York 10022
Telephone: 212-373-3000                           Telephone: 212-906-1200
Facsimile: 212-757-3990                           Facsimile: 212-751-4864
wrieman@paulweiss.com                             chris.clark@lw.com
wclareman@paulweiss.com                           matthew.salerno@lw.com
jhurwitz@paulweiss.com                            sean.mcmahon@lw.com
savidan@paulweiss.com
                                                  Attorneys for Defendants and Counterclaim
PAUL, WEISS, RIFKIND,                             Plaintiffs MUFG Union Bank, N.A. and
  WHARTON & GARRISON LLP                          GLAS Americas LLC, in their respective
Roberto J. Gonzalez (pro hac vice)                capacities as Trustee and Collateral Agent,
2001 K Street, NW                                 under the Indenture dated October 27, 2016,
Washington, DC 20006-1047                         and the Pledge and Security Agreement
Telephone: 202-223-7300                           dated October 28, 2016, governing
rgonzalez@paulweiss.com                           PDVSA’s Senior Secured Notes due 2020

Attorneys for Defendants and Counterclaim
Plaintiffs MUFG Union Bank, N.A. and
GLAS Americas LLC, in their respective
capacities as Trustee and Collateral Agent,
under the Indenture dated October 27,
2016, and the Pledge and Security
Agreement dated October 28, 2016,
governing PDVSA’s Senior Secured Notes
due 2020 (as to New York law issues only)


                                                  3
